Citation Nr: 1422499	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  12-15 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to payment of attorney fees based on a grant of compensation benefits by a rating decision of March 28, 2011.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to January 1960.  The appellant in this case is a private attorney.

This matter comes before the Board on appeal of an April 2011 administrative determination by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas, that denied payment of attorney fees to the appellant based on his representation of the Veteran in a case that had resulted in the Veteran being paid additional compensation benefits.


FINDINGS OF FACT

1.  A rating decision dated in March 2011 granted the Veteran's claims for service connection for right upper extremity peripheral neuropathy, limitation of motion of the cervical spine and left and right lower extremity peripheral neuropathy; initial ratings were assigned for each disability.  The Veteran's claim for a total disability rating based upon individual unemployability was also granted in this rating decision.

2.  The awards contained in the March 2011 rating decision resulted in the payment of additional compensation benefits to the Veteran and were based upon an original claim for benefits received by VA in July 2010.

3.  A notice of disagreement (NOD) objecting to any determination made in the March 2011 rating decision has not been filed.


CONCLUSION OF LAW

The criteria for payment of attorney fees to the appellant by VA have not been met. 38 U.S.C.A. § 5904 (West 2002); 38 C.F.R. §§ 14.627, 14.629, 14.636 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R.             §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

However, an attorney fee dispute is not a "claim" for disability compensation benefits.  The Court of Appeals for Veterans Claims (Court) has held that VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but rather, is seeking a decision regarding how benefits will be distributed under another Chapter, i.e., Chapter 59.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).

The appellant contends that he is entitled to payment of attorney fees based on an RO award of service connection and compensation to the Veteran for right upper extremity peripheral neuropathy, limitation of motion in the cervical spine and right and left lower extremity peripheral neuropathy as well as an award of TDIU benefits.  He asserts in his May 2011 notice of disagreement that his firm did "all of the work getting the additional evidence submitted to [VA] that resulted in [the Veteran's] rate increase."  He also stated that he was "not aware of who filed the NOD if it wasn't [his] office."

The relevant legal authority provides that a claimant may have attorney representation for the prosecution of claims for VA benefits.  38 U.S.C.A.               § 5904(a).  Pursuant to the Veterans Benefits, Health Care, and Information Technology Act of 2006 (P.L. 109-461), the statute governing the circumstances under which attorney fees may be charged was amended.  The amended statute permits attorneys-at-law and agents to charge fees for representation after an agency of original jurisdiction has issued a decision on a claim or claims, and an NOD has been filed with respect to that decision on or after June 20, 2007. 
In May 2008, VA revised and renumbered the regulatory provisions governing attorney fee agreements and payment of attorney fees out of past-due VA disability compensation benefits.  See 73 Fed. Reg. 29875 (May 22, 2008) codified at 38 C.F.R. §§ 14.636, 14.637 (2013).  The revised regulations generally are applicable to cases where an NOD is filed with respect to a challenged VA decision on, or after, June 20, 2007.  Id.  

The appellant appears to argue that because his office submitted or gathered evidence in support of the Veteran's claims, which resulted in award of compensation benefits, attorney's fees should be granted.  However, 38 C.F.R.        § 14.636 indicates that an NOD must be filed before attorney fees can be received; and as noted above, these claims for service connection for right upper extremity peripheral neuropathy, limitation of motion in the cervical spine, and right and left lower extremity peripheral neuropathy were granted based upon an original claim for benefits received by VA on July 2010.  Further, the claim for TDIU was inferred by the RO and granted based upon the evidence of record.  Without an NOD, there can be no valid claim of attorney fees based on the March 2011 RO decision. 

Moreover, it is unclear why the appellant asserts that a NOD had been filed on the Veteran's behalf in his May 2011 NOD as the text of the March 2011 rating decision indicates that an original claim for benefits had been filed in July 2010.  The evidence attached to the appellant's June 2012 substantive appeal, which purportedly demonstrated entitlement to attorney's fees, include a Fully Developed Claim (VA Form 21-526EZ) internally dated in June 2010, a statement from the Veteran internally dated in June 2010, a cover letter from the appellant to VA internally dated in June 2010, an Appointment of Individual as Claimant's Representative (VA Form 21-22a) appointing the appellant as the Veteran's representative, a September 2010 notice letter addressed to the Veteran, a letter from the appellant to VA internally dated in September 2010 and an October 2010 notice letter addressed to the Veteran.  Such submission does not reflect a NOD to the March 2011 RO decision and contained documents that are duplicative of those contained in the Veteran's claims file.

Thus, the Board finds that, as the March 2011 RO decision represented grants of benefits based on original or inferred claims and there was no NOD filed as to the issues of these grants, the requirement under 38 C.F.R. § 14.636 before attorney fees may be collected have not been met.  Therefore, the appellant's claim under 38 C.F.R. § 14.636 for attorney's fees must be denied for lack of legal merit or entitlement under the law. Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to payment of attorney fees based on a grant of compensation benefits by a rating decision of March 28, 2011 is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


